ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_05_FR.txt. 864

OPINION INDIVIDUELLE DE M. RIGAUX

I. DECLARATION RELATIVE AU DISPOSITIF

M’étant joint à la majorité sur les deux points du dispositif, je l’ai fait
sans réserve à l’égard du point 1. En ce qui concerne le point 2, je suis
d’accord avec la décision de compétence qui y est incluse, tout en regret-
tant que le titre de compétence de la Cour y soit implicitement limité au
paragraphe 1 de l’article X du traité d’amitié.

II. OBSERVATIONS RELATIVES À LA MOTIVATION

En ce qui concerne la partie de la motivation relative à l’article pre-
mier, je puis me rallier au contenu des paragraphes 27 et 28 et du para-
graphe 31. Il n’en va pas de méme pour les paragraphes 29 et 30 qui
affaiblissent la motivation bien loin de la renforcer. S’il est conforme a la
jurisprudence de la Cour de faire état des travaux préparatoires d’un ins-
trument international pour en éclairer les termes quand ceux-ci paraissent
ambigus, la même portée ne saurait être reconnue à l’absence de toute
indication pertinente dans les documents produits par les Parties. Pareil
silence ne saurait être invoqué en faveur d’une interprétation plutôt que
de Pinterprétation contraire. Il s’agit en réalité d’une non-interprétation.
Que les documents produits ne procurent aucune indication utile n’est
pas étonnant: il est rare non seulement que les parties contractantes —
qu'il s’agisse d’un traité international ou d’un contrat de droit privé —
prennent le soin de se mettre d’accord sur l’interprétation des clauses qui
auraient eu le plus besoin d’être élucidées, mais même que chacune d’elles
ait donné un sens plutôt qu’un autre à une disposition qui peut recevoir
plusieurs interprétations. Ce n’est qu’au moment où la règle doit être
appliquée que la question d’interprétation sera soulevée à l’occasion d’un
litige particulier. C’est pour ces raisons que l’interprétation donnée par la
Cour à l’article premier du traité d’amitié me paraît affaiblie par le para-
graphe 29 qui contient des considérations étrangères aux méthodes d’inter-
prétation prévues par la convention de Vienne sur le droit des traités du
23 mai 1969. Les «documents» invoqués par les Parties ne relèvent pas de
la catégorie des «travaux préparatoires», ils ne fournissent aucune indi-
cation sur les circonstances dans lesquelles l’instrument a été rédigé et
adopté. Il est permis de se référer sur ce point à l’arrêt du 15 février 1995
en l'affaire de Délimitation maritime et questions territoriales entre
Qatar et Bahreïn (CIJ. Recueil 1995, p. 5, spécialement les para-
graphes 41-42, p. 21-23). Voir aussi l’analyse très éclairante du Vice-Pré-

65
865 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

sident Schwebel dans son opinion dissidente, pages 28 à 32. Dans cette
affaire comme dans l’affaire du Différend territorial (Jamahiriya arabe
libyenne/Tchad) (voir arrêt, C.J. Recueil 1994, p. 5, spécialement le para-
graphe 55, p. 27-28), les documents produits par les parties portaient sur
leurs négociations et les hésitations ou les repentirs qui avaient accom-
pagné l’adoption du texte. Quelle que soit la valeur interprétative recon-
nue à de tels documents, elle est sans commune mesure avec celle de
documents internes dans un des Etats entre lesquels le traité a été conclu
et, à plus forte raison, contenant une interprétation unilatérale relative à
un traité similaire conclu avec un autre Etat. Si la Cour estimait devoir
sur ce point rencontrer l’argumentation des Parties, elle aurait dû refuser
toute pertinence à des documents ne soutenant aucune des deux interpré-
tations, objet du différend entre les Parties.

Le paragraphe 30 suscite des objections de nature différente. Il n’est
guère adéquat de tirer des conclusions d’une absence de pratique pour
donner à un traité une interprétation plutôt qu’une autre. La pratique
aurait été pertinente si elle avait démontré que les Parties, ou l’une d’elles,
avaient donné à l’article premier linterprétation retenue par la Cour ou,
à tout le moins, avaient, serait-ce implicitement, écarté l'interprétation
contraire. Les sources citées à l’appui de l'absence de pratique ne sont pas
non plus très convaincantes. Dans l’affaire du Personnel diplomatique et
consulaire des Etats-Unis à Téhéran, le traité d’amitié de 1955 ne jouait
qu’un rôle subsidiaire et le fait que la partie demanderesse ne se soit pas
prévalue de l’article premier de ce traité en l'affaire de l’ Incident aérien du
3 juillet 1988 (République islamique d'Iran c. Etats-Unis d'Amérique) ne
saurait la priver du droit de l’invoquer pour la première fois en la pré-
sente espèce. En outre, dans cette affaire le traité d’amitié n’était pas le
seul ni même le principal titre avancé pour justifier la compétence de la
Cour, bien plus il avait été invoqué pour la première fois dans le mémoire
de la partie requérante (24 juillet 1990, p. 179-184). Dans sa réponse à
Pobjection soulevée à cet égard par la partie américaine (exceptions pré-
liminaires soulevées par les Etats-Unis d'Amérique, p. 109-117), l'Iran
écrit qu’il s’agit d’un «titre supplémentaire de compétence» (observations
et conclusions sur les exceptions préliminaires, présentées par la Répu-
blique islamique d’Iran, vol. I, p. 214, par. 6.31).

Sans préjudice des réflexions plus générales qui seront proposées dans
la troisième partie de cette opinion, la motivation relative à l’interpréta-
tion du paragraphe 1 de l’article IV ne paraît pas soutenir de manière
adéquate l’exclusion implicitement portée par le point 2 du dispositif et
dont j'estime devoir me dissocier. En effet, ce qui est présenté comme une
motivation de l'interprétation donnée par la Cour est une pure répétition
en d’autres mots du contenu de la disposition. Il est difficile d’y recon-
naître la valeur d’une véritable motivation. Force est de respectueuse-
ment se dissocier de pareille méthode d'interprétation et de la conclusion
que contient la derniére phrase du paragraphe 36.

66
866 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

HI. CONSIDÉRATIONS GÉNÉRALES SUR LA MÉTHODE DE RAISONNEMENT
SUIVIE PAR LA COUR

L’exception préliminaire soulevée dans la présente affaire aurait pu
être l’occasion pour la Cour de mieux préciser la nature et l’étendue des
devoirs qu’elle s’est à elle-même fixés par la modification apportée en
1972 à son Règiement de procédure, tels qu’ils résultent aujourd’hui de
l’article 79 de cet instrument.

Les trois branches de l’alternative ouverte par l’article 79, para-
graphe 7, du Règlement de la Cour n’ont pas le même poids. La modifi-
cation apportée par la Cour à son Règlement en 1972 tendait à conférer
à la décision déclarant que l'exception n’était pas exclusivement prélimi-
naire une portée subsidiaire. Quand elle est saisie d’une exception préli-
minaire la Cour s’est à elle-même fixé une priorité, choisir entre l’admis-
sion ou le rejet de l'exception. Si l'exception porte sur la compétence
même de la Cour, les raisons de ne pas différer la décision sont encore
plus contraignantes: en admettant que l’exception n’est pas exclusive-
ment préliminaire, la Cour condamne un Etat à se défendre au fond alors
qu’elle entretient un doute sur sa propre compétence et finira peut-être
par se déclarer incompétente. L'économie de moyens qui a été l’objectif
de la réforme de 1972 a deux aspects complémentaires, prévenir un débat
au fond avant que la Cour n'ait pu se prononcer sur sa compétence, mais
éviter aussi que les parties ne plaident deux fois la question de compé-
tence. Par le rejet de l’exception préliminaire la Cour s’est déclarée com-
pétente et elle ne saurait plus revenir sur l’autorité qui s’attache à la chose
ainsi jugée. Toutefois, la décision sur la compétence ne devrait contenir
aucun préjugé de nature à orienter dans une direction ou dans une autre
la solution du litige au fond. La décision, exceptionnelle, qui consiste en
réalité à Joindre l'exception au fond doit être réservée aux cas dans les-
quels la Cour ne saurait vider l’exception sans s’engager elle-même sur le
fond.

Pour que l’exception soit exclusivement préliminaire il faut que la Cour
puisse l’admettre ou la rejeter sans émettre aucune opinion quant à l’issue
du litige au fond. C’est pourquoi la jurisprudence de la Cour relative aux
affaires où elle s’est prononcée sur la compétence d’une autre juridiction
est particulièrement pertinente pour la décision qui lui incombe sur une
exception préliminaire d’incompétence : même si c’est pour des motifs dif-
férents elle doit, dans un cas comme dans l’autre, s’abstenir de s’immiscer
dans un jugement sur le fond, qu’un tel jugement soit dès l’abord sous-
trait à sa compétence ou qu'il soit seulement prématuré.

L’admission de l’exception d’incompétence est aisée à prononcer quand
elle consiste à dénier l’existence d’une clause attributive de juridiction, à
soutenir que l’accord interétatique où elle est contenue a cessé d’être en
vigueur, que l’une des parties a renoncé à s’en prévaloir ou que les faits
litigieux se situent en dehors de la période de temps durant laquelle ladite
clause est applicable. La décision est plus difficile à atteindre sans empié-

67
867 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

ter sur le fond quand, comme c’est le cas en l'espèce, les Parties sont en
désaccord sur l’étendue de la clause, c’est-à-dire sur son applicabilité à la
catégorie de faits à laquelle appartiennent les faits litigieux. Saisie d’une
telle exception, la Cour doit assurément interpréter la disposition conven-
tionnelle par laquelle les Parties lui ont, de commun accord, attribué
compétence. Dans l’article XXT, paragraphe 2, du traité d’amitié les mots
décisifs sont «toute question d'interprétation ou d’application» du pré-
sent traité. Pour qu’elle puisse se prononcer sur une quelconque de ces
questions («toute» question) il faut que la Cour ait compétence à cette
fin. Dès lors, cette question de compétence est préalable aux questions
d'interprétation ou d’application des autres dispositions du traité et, si la
Cour devait définitivement vider une quelconque de cette seconde série de
questions, elle excéderait l’objet actuel et le seul objet immédiat de sa
compétence, la compétence de la compétence, et elle empiéterait sur le
fond du différend, ce qui la contraindrait à ne pas tenir l'exception pour
exclusivement préliminaire. Le problème consiste dès lors à séparer la
question de compétence des questions de fond, même s’il est nécessaire,
pour répondre à la première, de s’avancer un tant soit peu dans l’inter-
prétation des autres dispositions du traité d’amitié, notamment de celles
qui ont été invoquées par la Partie requérante. En effet, quand l’excep-
tion préliminaire consiste à dénier que les griefs de cette Partie entrent
dans ies prévisions des articles du traité pris pour fondement de l’action
(en l'occurrence les articles I, IV, paragraphe 1, et X, paragraphe 1), force
est de vérifier s’il existe entre ces articles ou l’un d’eux et les demandes un
lien suffisant pour qu'il existe entre les Parties un différend quant à
«une» question d'interprétation ou d’application du traité. Plutôt que de
décider que le critère à retenir est celui d’un «lien raisonnable», termino-
logie étrangère à la jurisprudence de la Cour, il faut s'interroger sur la
notion de question. Qu’est-ce qu’une «question d’interprétation ou
d'application» d’un ou de plusieurs articles du traité? Face à une excep-
tion préliminaire d’incompétence, la Cour doit exercer son devoir d’inter-
préter l’article XXI, paragraphe |, sur ce point. Il convient, en d’autres
termes, de décider s’il se pose une question d’interprétation ou d’applica-
tion du traité d’amitié sans se prononcer prématurément sur le fond
d’une telle question. Pour décider s’il y a question il faut inévitablement
soumettre à un examen préalable les dispositions du traité dont l’inter-
prétation ou l’application fait l’objet du différend entre les Parties.
Certes, si les demandes n’ont aucun lien avec l’une des dispositions du
traité il est aisé de conclure à l’inexistence d’une question d’interprétation
ou d'application et d'accueillir l’exception d’incompétence. A l'inverse, il
ne saurait suffire que les Parties soient en désaccord sur l’interprétation du
traité pour que la Cour doive se déclarer compétente. On peut appliquer
par analogie ce que les deux Cours ont affirmé à maintes reprises à pro-
pos d’un différend: il est possible de dégager une notion objective d’une
question aussi bien que d’un différend. Plus exactement, il n’y a de ques-
tion que s’il y a un différend, si les points d’interprétation ou d’applica-
tion du traité ont donné lieu à des positions contrastées, suffisamment

68
868 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

documentées de part et d’autre, entretenant un doute suffisant pour que
la Cour soit effectivement saisie d’une question (et, en l’occurrence, de
plusieurs questions) d’interprétation et d’application du traité d'amitié.

Dans la jurisprudence de la Cour et de la Cour permanente on trouve
plusieurs définitions de la notion de différend. La plus ancienne remonte
à l’arrêt n° 2 de la Cour permanente de Justice internationale en l’affaire
des Concessions Mavrommatis en Palestine:

«Un différend est un désaccord sur un point de droit ou de fait,
une contradiction, une opposition de thèses juridiques ou d’intérêts
entre deux personnes.» (C.P.J.I. série A n° 2, p. 11.)

Dans la jurisprudence de la Cour on peut citer les solutions suivantes:

«L'existence d’un différend international demande à être établie
objectivement. Le simple fait que l'existence d’un différend est
contestée ne prouve pas que ce différend n’existe pas.» ({nterpréta-
tion des traités de paix conclus avec la Bulgarie, la Hongrie et la
Roumanie, première phase, avis consultatif du 30 mars 1950, C.LJ.
Recueil 1950, p. 74.)

Le critère objectif dégagé par la Cour dans le même avis consultatif est
le suivant:

«Il s’est donc produit une situation dans laquelle les points de vue
des deux parties, quant à l’exécution ou à la non-exécution de cer-
taines obligations découlant des traités, sont nettement opposés.»
(Ibid., p. 74.)

Ce dernier passage est reproduit dans l’arrêt du 11 juillet 1996 relatif à
l Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Yougoslavie) (par. 29), qui cite éga-
lement l’arrêt du 30 juin 1995 dans l’affaire relative au Timor oriental
(Portugal c. Australie) (C.I.J. Recueil 1995, p. 99-100, par. 22).

Encore faut-il que le différend concerne l’interprétation ou l’applica-
tion du traité. Tant l’avis consultatif du 30 mars 1950, qui vient d’être
cité, que le récent arrêt relatif à l’affaire de l’ Application de la convention
pour la prévention et la répression du crime de génocide ( Bosnie-Herzé-
govine c. Yougoslavie) distinguent soigneusement cette deuxième ques-
tion de la précédente. Ainsi, aux termes du paragraphe 30 de l’arrêt du
11 juillet 1996:

«Pour asseoir sa compétence, la Cour doit cependant s’assurer
que le différend entre bien dans les prévisions de l’article IX de la
convention sur le génocide.» (Comparer déjà dans le même sens
l'arrêt en l’affaire des Concessions Mavrommatis en Palestine, C.P.J.I.
série A n° 2, p. 11.)

69
869 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

Dans l’avis consultatif du 30 mars 1950 le différend portait aussi sur le
devoir de certains Etats de respecter une clause de règlement des diffé-
rends ayant trait «à l'interprétation ou à l'exécution des traités» et la
Cour observe ce qui suit:

«En particulier, certaines réponses des gouvernements auxquels
des manquements aux traités de paix ont été reprochés entrent dans
des considérations qui mettent nettement en jeu l'interprétation de
ces traités.» (C.J. Recueil 1950, p. 75.)

La détermination de sa propre compétence, seule question dont la
Cour est saisie après avoir invité les Parties à s’expliquer sur l’exception
préliminaire soulevée par la Partie défenderesse, se réduit dès lors à
savoir s’il existe entre les Parties un différend relatif à une question
d’application ou d'interprétation du traité. La compétence de la compé-
tence est distincte de la compétence au fond, c’est-à-dire des questions
d'interprétation et d’application du traité d’amitié que la Cour aurait dû
s’abstenir de trancher. Clairement prévue par l’article 79 du Règlement
de la Cour, la scission de ces deux compétences rend particulièrement
pertinente la jurisprudence relative à deux séries de cas présentant une
sérieuse analogie avec les cas de l’espèce. La première série de cas est
empruntée à la jurisprudence de la Cour elle-même quand elle a dû se
prononcer sur la compétence d’une autre juridiction. Le second type de
scission entre la détermination de l’existence d’une question et la compé-
tence pour résoudre cette question apparaît quand ces deux opérations
sont partagées entre deux ordres juridictionnels.

Dans l'arrêt Ambatielos, fond (C.I.J. Recueil 1953, p. 10), la Cour a
constaté que les parties différaient sur l'interprétation de l’une des dispo-
sitions du traité, mais que celle-ci pouvait «se prêter» tant à l’une qu’à
l'autre interprétation sans que la Cour fût compétente pour décider
laquelle des deux interprétations lui paraissait correcte. Dans le même
arrêt, la Cour emploie diverses expressions qu’elle paraît tenir pour syno-
nymes: les arguments avancés par le Gouvernement hellénique sont «de
caractère suffisamment plausible»; l'interprétation selon laquelle la
demande est fondée

«apparaît comme l’une des interprétations auxquelles cette disposi-
tion peut se prêter, sinon nécessairement comme la vraie …

En d’autres termes, s’il apparaît que le Gouvernement hellénique
avance une interprétation défendable du traité, c’est-à-dire une inter-
pretation qui puisse se soutenir, qu’elle l'emporte finalement ou pas,
il existe des motifs raisonnables pour conclure que sa réclamation est
fondée sur le traité.» (C.J. Recueil 1953, p. 18.)

Ainsi, quatre expressions semblent équivalentes: une interprétation
«de caractère suffisamment plausible», l’une de celles «auxquelles cette
disposition peut se prêter», une interprétation «défendable» c’est-à-dire
«qui peut se soutenir».

L'avis consultatif du 23 octobre 1956 sur les Jugements du Tribunal

70
870 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

administratif de l'OIT sur requêtes contre l’Unesco, qui se réfère à l’arrêt
Ambatielos, fond, et est également relatif à l’interprétation d’un instru-
ment international pour la détermination de la compétence d’une juridic-
tion autre que la Cour elle-même, emploie une formule souple, à savoir:
«que la requête fasse apparaître un rapport réel entre le grief et les dis-
positions invoquées...», «il est nécessaire de rechercher si les stipulations
et dispositions invoquées apparaissent comme ayant un rapport sérieux
et non factice avec le refus de renouveler les contrats» (C.LJ. Recueil
1956, p. 89).

Sur ce point aussi il existe une jurisprudence constante de la Cour per-
manente de Justice internationale. Selon l’arrêt n° 2, déjà cité:

«{La Cour] constatera, avant de statuer sur le fond, que le diffé-
rend qui lui est soumis, tel qu’il se présente actuellement et sur la
base des faits établis en ce moment, tombe sous l’application des dis-
positions du Mandat.» (C.P.J.I. série À n° 2, p. 16.)

Dans les affaires plus proches de la présente, où la Cour s’est pro-
noncée sur une exception préliminaire relative à sa propre compétence,
elle n’a guère explicité les motifs pour lesquels elle s’est déclarée com-
pétente, tout en s’abstenant de trancher prématurément les questions
d'interprétation sur lesquelles elle exercerait sa compétence le moment
venu. Selon Parrét du 26 novembre 1984 relatif à l'affaire des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique), compétence et recevabilité, la Cour rejette
l'exception d’incompétence en paraissant se satisfaire de ce que «d’après
les faits ... allégués» dans la requête du Nicaragua «il existe un différend
entre les Parties, notamment quant à «l’interprétation ou à l'application»
du traité» (CLS. Recueil 1984, p. 428, par. 83). Voir aussi la con-
clusion du même paragraphe, page 429. Dans le même arrêt, la Cour a
justifié sa compétence par un examen d’ensemble du traité d’amitié sans
exclure à priori aucune des dispositions qu’il contenait. Le paragraphe 82
de l’arrêt (p. 428) contient une analyse sommaire de cinq articles du traité
d'amitié que la partie demanderesse a fait valoir dans son mémoire sans
que, pour le règlement de l’exception préliminaire, la Cour entre plus
avant dans les mérites respectifs de ces diverses dispositions. Il est regret-
table que dans la présente affaire et pour la première fois, semble-t-il,
l'opinion de la majorité se soit écartée de cette méthode. Dans l’arrêt du
11 juillet 1996 relatif à Application de la convention pour la prévention et
la répression du crime de génocide ( Bosnie-Herzégovine c. Yougoslavie)
la démarche de la Cour paraît s’inspirer de celle qu’elle a suivie dans
Varrét du 26 novembre 1984, bien que ce dernier ne soit pas cité. Pour
rejeter la cinquième exception préliminaire de la Yougoslavie, la Cour
fait

«observer qu’il ressort à suffisance des termes mêmes de cette excep-

71
871 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

tion que les Parties, non seulement s’opposent sur les faits de l’espèce,
sur leur imputabilité et sur l’applicabilité à ceux-ci des dispositions
de la convention sur le génocide, mais, en outre, sont en désaccord
quant au sens et à la portée juridique de plusieurs de ces disposi-
tions, dont l’article IX. Pour la Cour, il ne saurait en conséquence
faire de doute qu’il existe entre elles un différend relatif à «l’inter-
prétation, l’application ou l’exécution de la ... convention, y com-
pris … la responsabilité d’un Etat en matière de génocide... », selon la
formule utilisée par cette dernière disposition (voir Applicabilité de
l'obligation d'arbitrage en vertu de la section 21 de l'accord du
26 juin 1947 relatif au siège de l'Organisation des Nations Unies,
avis consultatif, C.J. Recueil 1988, p. 27-32).» (C.LJ. Recueil
1996, p. 616-617, par. 33.)

Pas plus que l’arrét du 26 novembre 1984 l’arrêt du 11 juillet 1996 ne
fait le détail des dispositions conventionnelles appartenant au traité conte-
nant la clause de juridiction.

La seconde analogie entre la scission de la compétence et l’exercice de
la compétence au fond peut être cherchée du côté de la scission de cer-
taines compétences entre deux ordres juridictionnels. Tel est le cas pour
Papplication de l’article 177 du traité CE en vertu duquel la Cour de jus-
tice des Communautés européennes est saisie à titre préjudiciel d’une
question d’interprétation d’une norme de droit communautaire. Ici, le
partage des compétences consiste à distinguer l’application de l’interpré-
tation. La juridiction communautaire est seulement compétente pour
énoncer une interprétation (parfois qualifiée d’abstraite) d’une norme
dont l’application relève intégralement des tribunaux nationaux. Pareille
répartition des compétences suscite un problème très proche de celui dont
la Cour était présentement saisie. En effet, étant seul compétent pour
appliquer le droit communautaire et, le cas échéant, pour constater
lPincompatibilité avec ce droit d’une norme étatique, le tribunal national
doit décider si la question d’interprétation est pertinente pour l’issue du
litige dont il est saisi et, même, s’il se pose une telle question. Il existe sur
ce point une abondante jurisprudence de la Cour de justice des Commu-
nautés européennes, dont l’orientation doit être cherchée dans les conclu-
sions de lPavocat général Lagrange précédant les deux arrêts les plus
anciens en la matière. La répartition des compétences entre les deux
ordres juridictionnels obéit à une règle qui, selon ce magistrat, est «très
simple»:

«pour qu'il y ait lieu à la mise en route de la procédure de renvoi
d’une question à titre préjudiciel, il faut évidemment qu’on se trouve
en présence d’une question et que cette question soit relative à l’inter-
prétation du texte en cause: sinon, si le texte est parfaitement clair, il
n'y a plus lieu à interprétation, mais à application, ce qui ressortit à
la compétence du juge chargé précisément d’appliquer la loi. C’est ce
qu’on appelle parfois, d’une expression d’ailleurs peu exacte et sou-
vent mal comprise, la théorie de l’acte clair: à vrai dire, il s’agit sim-

72
872 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

plement de la ligne de démarcation entre les deux compétences. Bien
entendu, comme toujours en pareil cas, il peut y avoir des cas dou-
teux, des cas limites; dans ce doute, évidemment, le juge devrait pro-
noncer le renvoi.» !

La Cour de justice des Communautés européennes s’est approprié la
doctrine de son avocat général dans une longue suite d’arrêts, l’un des
derniers en date rappelant «une jurisprudence constante» dans les termes
suivants:

«il appartient aux seules juridictions nationales, qui sont saisies du
litige et doivent assumer la responsabilité de la décision judiciaire à
intervenir, d'apprécier, au regard des particularités de chaque affaire,
tant la nécessité d’une décision préjudicielle pour être en mesure de
rendre leur jugement que la pertinence des questions qu’elles posent
à la Cour. Le rejet d’une demande formée par une juridiction natio-
nale est possible s’il apparaît de manière manifeste que l’interpréta-
tion du droit communautaire ou l’examen de la validité d’une règle
communautaire n’ont aucun rapport avec la réalité ou l’objet du
litige au principal.»

Bien qu’ils soient appliqués aux rapports entre deux ordres de juridic-
tion, les principes ainsi dégagés se laissent transposer à ’hypothése dans
laquelle une juridiction scinde la question de compétence et la question de
fond, alors que la première est subordonnée à l’existence d’une question
d'interprétation ou d’application d’un texte conventionnel. Pour décider
s’il existe une telle question, point n’est besoin d’en préjuger la réponse, il
suffit de constater que le texte ou les textes à interpréter autorisent des
lectures diverses. Dès qu’un doute peut raisonnablement être élevé sur
Pinterprétation du texte il faut conclure a l’existence d’une question
d'interprétation, pareil doute ne rendant pas douteuse la compétence de
la Cour puisque au contraire c’est un tel doute qui rend cette compétence
certaine. Et ce n’est que si la question d'interprétation (ou d’application)
n’avait «aucun rapport avec la réalité ou l’objet du litige au principal»
(selon les termes de l’arrêt du 3 mars 1994 reproduits ci-dessus qui parais-
sent faire écho à la formulation de la Cour internationale de Justice, dans
son avis consultatif du 23 octobre 1956 déjà cité, C.J. Recueil 1956,
p. 89) que la Cour pourrait accueillir une exception d’incompétence à
propos d’une clause de juridiction ayant pour objet «toute question

! Conclusions précédant l’arrêt du 27 mars 1963, affaires jointes 28/62, 29/62, 30/62,
Société Da Costa et autres c. Administration fiscale néerlandaise, Recueil, 1963, p. 88-89.
(Les italiques sont dans le texte.) Voir aussi les conclusions précédant l’arrêt du 20 février
1964, affaire 6/64, Flaminio Costa c. ENEL, Recueil, 1964, p. 1172.

2 Cour de justice des Communautés européennes, 3 mars 1994, affaires jointes

C-332/92, C-333/92, C-335/92, Enrico Italia S.r.L et autres c. Ente nazionale Risi, Recueil,
1994, I-711, p. 1-734, par. 17.

73
873 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

d'interprétation ou d’application». Ce que le même arrêt du 3 mars 1994
appelle «la nécessité d’une décision préjudicielle» vise l’existence d’un
doute suffisant pour que linterprétation fasse question et un arrêt anté-
rieur exclut pareille nécessité quand il existe un précédent en la matière
ou que

«lapplication du droit communautaire peut s’imposer avec une évi-
dence telle qu’elle ne laisse aucun doute raisonnable sur la manière
de résoudre la question posée»* .

Ces termes sont parfaitement adaptés à la vérification par la Cour de sa
compétence au regard d’une clause par laquelle deux Etats se sont engagés
à lui soumettre «toute question» relative «à l’interprétation ou à l’appli-
cation» d’un traité.

CONCLUSION

Si la Cour avait suivi la méthode préconisée dans la troisième partie de
cette opinion, elle aurait pu, après avoir rejeté la partie de l’exception pré-
liminaire selon laquelle le traité de 1955 ne saurait s’appliquer à des ques-
tions concernant l'emploi de la force, se borner à constater qu'il existait
entre les Parties un différend juridique quant à l'interprétation ou a
l'application des trois articles de ce traité invoqués par la Partie deman-
deresse à l’appui de son action. Pour décider qu’il y a une question
d'interprétation ou d’application d’un traité contenant une clause de juri-
diction relative à une telle question, il suffit de constater l’existence de
celle-ci sans qu’il soit nécessaire de la trancher, c’est-à-dire d’exercer pré-
maturément la compétence dont il aurait suffi de reconnaître le principe.

(Signé) François RIGAUX.

3 Cour de justice des Communautés européennes, 6 octobre 1982, affaire 283/81,
CILFIT, Recueil, 1982, p. 3430, par. 16.

74
